Citation Nr: 9905480	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-12 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

The propriety of the initial rating assigned for the 
veteran's service-connected bilateral stress injury residuals 
of the tibiotalar joint.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from July 11 to 
November 7, 1996.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1997 decision of the RO, which granted 
service connection for bilateral stress injury residuals of 
the tibiotalar joint with a noncompensable rating, effective 
on November 8, 1996.  

In December 1997, following an August 1997 hearing at the RO, 
the Hearing Officer assigned a 10 percent rating for the 
service-connected bilateral stress injury residuals of the 
tibiotalar joint, effective on November 8, 1996.  

The veteran claims that she is entitled to service connection 
for pain in her hips, pelvic area and knees.  Because these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected stress injury residuals 
of the right tibiotalar joint are not shown to be manifested 
by arthritis or ankylosis or more than moderate functional 
limitation related by pain.  

3.  The veteran's service-connected stress injury residuals 
of the left tibiotalar joint are shown to result in a degree 
of functional limitation which more nearly approximates that 
of marked severity, with no demonstrated arthritis or 
ankylosis.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating of 
10 percent for the service-connected stress injury residuals 
of the right tibiotalar joint have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5270, 
5271 (1998).  

2.  The criteria for the assignment of a 20 percent rating 
for the service-connected stress injury residuals of the left 
tibiotalar joint have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a including Diagnostic Codes 5270, 5271 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the service medical records shows that, 
in September 1996, the veteran was reported to have bilateral 
lower extremity pain and swelling, which had begun during her 
first week in basic training.  There was reported to be no 
tingling or numbness, and she had been treated with 
nonsteroidal anti-inflammatory medication, crutches and ankle 
braces.  She was reported to be unable to run, march or stand 
for prolonged periods secondary to the bilateral lower 
extremity pain.  

An examination of the lower extremities was reported to show 
full active range of motion of the knees and ankles.  
Strength of the lower extremities was reported to be 5/5 and 
symmetrical and muscle stretch reflex was 2+ and symmetrical.  
There was reported to be diffuse tenderness to touch and 
palpation over both extremities.  Radiographs of both ankles, 
which were reported to have been taken in August 1996, were 
reported to be within normal limits.  An August 1996 bone 
scan was reported to show mild stress related reactions about 
the large joints of both lower extremities and there was no 
evidence of stress fracture or shin splints.  The veteran was 
diagnosed with bilateral lower extremity pain unresponsive to 
conservative therapy.  

On a VA joints examination in January 1997, the veteran 
indicated that she had seen significant improvement in her 
pain proximal to her ankles.  She reported that the pain was 
nearly resolved.  She reported that she had continued to have 
discomfort at her ankles with impact-type loading, standing 
and weather changes.  An examination of the lower extremities 
revealed that she developed pain in her ankles, when she 
hopped.  Her ankle range of motion was reported to be full, 
and her ligamentous examination was reported to be benign.  
She was reported to have tenderness to deep palpation at the 
tibiotalar joint.  The veteran was assessed as having a 
stress injury at her tibiotalar joints with shin splints and 
evidence of proximal stress changes.  Her condition was 
reported to be centered over her ankles and was noted to be 
improving.  

During a hearing at the RO in August 1997, the veteran 
reported that she did not have full range of motion of her 
ankles.  She indicated that her most difficult problem was 
with standing or walking for long periods of time because of 
her ankles.  

On a VA joints examination in October 1997, the veteran 
indicated that she currently worked at a computer parts store 
and sat most of the time without any problems.  She reported 
that she was unable to do any athletic activities secondary 
to aching in her ankles.  She reported that she had 
previously had swelling in her ankles, but that this had not 
happened in quite some time.  She was reported to show no 
evidence of gait abnormality and to be in no acute distress.  

The right ankle was reported to have extension to 90 degrees 
with some anterior ankle joint discomfort with flexion only 
possible through an arch of 70 degrees with discomfort on the 
extreme.  The left ankle was reported to have extension to 80 
degrees and forward flexion through an arch of 50 degrees 
before having significant discomfort in the anterior ankle 
region.  Inversion was reported to be limited to 30 degrees 
with discomfort, bilaterally, and eversion was limited to 10 
to 20 degrees with discomfort on extremes, bilaterally.  The 
veteran was reported to have some mild anterior ankle region 
discomfort with palpation that seemed to be consistent with 
previously discovered discomfort with deep palpation at the 
tibiotalar joint.  The veteran was assessed as having a 
history of stress injuries, including overuse stress injuries 
at her ankles.  She was reported to continue to show evidence 
of discomfort in the ankle regions with clear limitation of 
range of motion, possibly consistent with chronic ligamentous 
injuries.  


II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits for service-connected bilateral stress 
injuries of the tibiotalar joints are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  The United States Court of Veterans Appeals (Court) 
has held that, when a veteran claims that a service-connected 
disability is entitled to increased compensation, the claim 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  

The regulations require that, in evaluating a given 
disability, that disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1998).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10, 4.40, 4.45 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5270 
(1998), ankylosis of the ankle in plantar flexion of less 
than 30 degrees warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5271 
(1998), a moderate limitation of motion of the ankle warrants 
a 10 percent rating and a marked limitation of motion of the 
ankle warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5272 
(1998), ankylosis of the subastragalar or tarsal joint in 
poor weight-bearing position warrants a 20 percent rating.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion for the specific joint 
or joints involved.  When the limitation of motion for the 
specific joint or joints involved is noncompensable, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is warranted for x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating is warranted for x-ray 
evidence of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71a including Diagnostic Code 
5003 (1998). 

During her hearing at the RO in August 1997, the veteran 
reported that she did not have full range of motion of her 
ankles and that she had a difficult time standing or walking 
for long periods of time because of her ankles.

The service medical records show that, in August 1996, 
radiographs of the ankles were reported to be within normal 
limits.  A bone scan was reported to show mild stress related 
reactions about the large joints of both lower extremities 
and there was no evidence of stress fracture or shin splints.

On VA examination in October 1997, the veteran reported that 
she had not had many problems with her ankles at work because 
she sat most of the time, although she indicated that she was 
unable to participate in athletic activities.  Her right 
ankle was reported to have extension to 90 degrees with some 
anterior ankle joint discomfort, with flexion possible 
through an arch of 70 degrees with discomfort on the extreme.  
The left ankle was reported to have extension to 80 degrees 
and forward flexion through an arch of 50 degrees before 
having significant discomfort in the anterior ankle region.  
The veteran was assessed with a history of stress injuries 
and was reported to show evidence of discomfort in the ankles 
with clear limitation of range of motion, possibly consistent 
with chronic ligamentous injuries.

A normal range of motion of the ankle is from 0 degrees to 20 
degrees of dorsiflexion and from 0 degrees to 45 degrees of 
plantar flexion, or a total arch of 65 degrees.  See 
38 C.F.R. § 4.71, Plate II (1998).  The veteran's right ankle 
was reported to show range of motion that was not objectively 
restricted, although there was discomfort on the extreme.  
Thus, while the veteran is entitled to a compensable 
evaluation due to pain on motion, the limitation of motion of 
the right ankle is no more than moderate in nature and, 
consequently, the service-connected stress injury of the 
right tibiotalar joint is not shown to warrant the assignment 
of more than a 10 percent rating pursuant to 38 C.F.R. 
§ 4.71a including Diagnostic Code 5271 (1998).  See also 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  

As for the left ankle, range of motion was reported to be 
more restricted than the right ankle and was reported to be 
through an arch of only 50 degrees before having significant 
discomfort.  Thus, the Board finds that the veteran's 
service-connected stress injury of the left tibiotalar joint 
is shown to have a degree of functional limitation that more 
nearly approximates that of marked severity and warrants the 
assignment of a 20 percent rating pursuant to 38 C.F.R. 
§ 4.71a including Diagnostic Code 5271 (1998).  See also 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  

The Board notes that there is no objective evidence of 
arthritis or ankylosis of the right or left ankle.  The 
veteran is therefore not entitled to separate ratings or a 
rating greater than 10 percent for the service-connected 
stress injury of the right tibiotalar joint or greater than 
20 percent for the service-connected stress injury of the 
left tibiotalar joint pursuant to 38 C.F.R. § 4.71a including 
Diagnostic Codes 5003, 5270, 5272 (1998).  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected stress injury 
residuals of the tibiotalar joints as prescribed by the 
United States Court of Veterans Appeals in Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  However, at no 
time since service have the service-connected disabilities 
been more disabling than as currently rated.  

Thus, the Board finds that a rating higher than 10 percent 
for the service-connected stress injury residuals of the 
right tibiotalar joint is not for application.  The Board 
also finds that the assignment of a rating higher than 20 
percent for the service-connected stress injury residuals of 
the left tibiotalar joint is not warranted.  

In regard to the service-connected stress injury of the right 
tibiotalar joint, the Board has considered the benefit of the 
doubt under 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998) and 
38 C.F.R. §§ 3.102, 4.3 (1998), but the evidence is not of 
such approximate balance as to warrant its application.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for increase.  

Also, in evaluating the veteran's claims, all regulations 
which are potentially applicable through assertions and 
issues raised in the record have been considered, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  



ORDER

An increased rating of 10 percent for the service-connected 
stress injury residuals of the right tibiotalar joint is 
granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  

A rating of 20 percent for the service-connected stress 
injury residuals of the left tibiotalar joint is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

